DETAILED ACTION
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the liquid ejection portion moving mechanism” and “the liquid-ejecting-portion moving mechanism” lack antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite setting an inclination of the nozzle surface to a horizontal plane to be greater than another inclination. While it is understood what is intended by this language, the claim is indefinite because it sounds as if the nozzle surface is set to be horizontal when it is actually intended to be inclined with respect to a horizontal plane. Correction is required. Because all other claims depend from claims 1 and 8, they are also rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2014/0152745) in view of Shinbara et al. (9,925,779).

 	Regarding claim 1, Park teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 1, item 23/24/203) configured to eject a liquid from a plurality of nozzles ([0050]) disposed on a nozzle surface ([0050]); 
a liquid receiving portion (fig. 1, item 91) that receives the liquid discharged from the plurality of nozzles ([0072]); 
a wiping mechanism (fig. 1, item 94) that includes a wiping portion (fig. 1, item 94) configured to wipe the nozzle surface ([0072]); 
an external force applying mechanism (fig. 13, items 510/25/521/401) comprising a liquid-ejecting portion moving mechanism (fig. 13, item 25) configured to reciprocally move the liquid ejecting portion in a scanning direction (fig. 1, into page along guide 21) across the liquid receiving portion and the wiping mechanism (see figs. 3-5, note that liquid ejecting portion 23/24/203 can be said to be moved across the cap 91 in a number of ways), the liquid ejecting portion moving mechanism being configured to  change a posture of the liquid ejecting portion in directions transverse to the scanning direction when the liquid ejecting portion is above the liquid receiving portion (see figs. 3-5, note again that, as defined above, the liquid ejection portion can be said to be “above” the liquid receiving portion in a number of ways); and 
a control portion (fig. 13, item 600) that drives the external force applying mechanism 
the control portion drives the liquid-ejecting-portion moving mechanism to set an inclination of the nozzle surface to a horizontal plane (see 112 rejection) to be greater than an inclination when the liquid is ejected in order to drive the wiping portion to perform the wiping operation (see fig. 5A, Note that the posture is changed from a printing posture to a wiping posture. Note that the horizontal direction has not been defined, and no direction of gravity has been defined, and thus the claimed horizontal plane is being defined as the plane of the nozzle surface when in the printing posture).
Park does not teach an external force applying mechanism. Shinbara teaches an external force applying mechanism (Shinbara, fig. 13, items 803, 748, fig. 16, item 778) configured to apply an external force in a direction along the nozzle surface (Shinbara, fig. 16, note that a force is applied along the nozzle surface and further that “along the nozzle surface” can mean more than one thing) to liquid adhering to the nozzle surface in a non-contact manner (Shinbara, see fig. 16), and apply the external force to the liquid adhering to the nozzle surface before driving the wiping portion (Shinbara, see figs. 16, 18). It would have been obvious to one of ordinary skill in the art at the time of invention to add an external force applying mechanism of the type disclosed by Shinbara to the maintenance mechanism disclosed by Park because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, to add such an external force applying mechanism would allow for the loosening of hardened ink on the nozzle surface prior to wiping so as to allow for a more through cleaning by the wiper. Upon addition of the external force applying mechanism to Park’s maintenance station, the resultant device would spray cleaning fluid onto the nozzle surface and then wipe the nozzle surface with the wiper, as claimed. 
 
	Regarding claim 3, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein 
	the wiping portion is configured to wipe the nozzle surface by moving in a wiping direction that intersects the scanning direction (Park, see figs. 5-7); and
the liquid-ejecting-portion moving mechanism inclines the nozzle surface such that a portion on a wiping start side is higher than a portion on a wiping end side in the wiping operation of the wiping portion (Note that “wiping start side” and “wiping end side” have not been defined in any way so as to preclude any prior art side from being used to meet either of the two claimed sides. Note also that the claim does not require the relative positions of the sides during wiping but seemingly at any time, and this is disclosed by the rotation of Park’s carriage). 	Regarding claim 4, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein a nozzle row (Park, see fig. 8B, note that nozzle rows are arranged along length of head 24) is formed by the plurality of the nozzles on the nozzle surface and 
the liquid-ejecting-portion moving mechanism inclines the nozzle surface in a direction in which a height difference occurs between the plurality of nozzles forming the nozzle row (Park, see figs. 5-8, Note that the first nozzle of a row and the last nozzle of a row can have different heights depending on where in the rotational movement the carriage/heads are). 	Regarding claim 5, Park in view of Shinbara teaches the liquid ejecting apparatus according to claim 1, wherein a nozzle row (Park, see figs. 5-8) is formed by the plurality of the nozzles on the nozzle surface (Park, see figs. 5-8), and 
the liquid-ejecting-portion moving mechanism inclines the nozzle surface such that pressure applied to the liquid in the plurality of nozzles by a height difference between the plurality of nozzles forming the nozzle row is smaller than meniscus pressure resistance at which a meniscus formed in the plurality of nozzles are broken (Note that upon combination, the limitation would be met. In other words, Park does not make any mention of the pressure within the nozzles varying in an amount that would cause the meniscus at the nozzles to break, and thus it is implied that the meniscus of the nozzles is intended to stay intact during the rotation of the carriage).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853